an are

AO 245B (Rev, 02/08/2019} Judgment in a Criminal Petty Case (Modified) ‘ - Page 1 of | | Hi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

   

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv, (For Offenses Committed On or After November 1, 1987)
Margarito Felipe Martinez-Ramirez Case Number: 3:19-mj-24465
James Michael C
Defendant’s Attorney, .
REGISTRATION NO. 91688298 | |
NOV 27 2019
THE DEFENDANT:
pleaded guilty to count(s)_1 of Complaint soutiRKVSOSIRIC! CouRY
“] was found guilty to count(s) =< DEPUTY

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 . TLLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

/ “fe 7
Co TIME SERVED Ay days

&] Assessment: $10 WAIVED Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

- . [VIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
... ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
* . imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

. United States Attorney of any material change in the defendant's economic circumstances.

   

Wednesday, November 27, 2019

/] L Date of Imposition of Sentence
~ Received Jb yo <4 iy of. Fe

  

 

DUSM 7 HONORA E STANLEY A‘BOONE >
r | : ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-24465

wep _ - ieee eee ee
